Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillard et al (US 20140300687).
Regarding claim 1, Gillard teaches A method of providing a wide-angle image, comprising:
a photographing step of generating, by a first camera module, a first area image of a first area and generating, by a second camera module, a second area image of a second area neighboring the first area (Figs. 1, 6; paras. 0068, 0075);

a phase difference calibration step of calibrating, by a phase difference calibration unit, a phase difference between the first and second area images whose distortion has been calibrated (Fig. 9; paras. 0072, 0075, 0076, 0084, 0093, 0142-0146; after correcting lens distortion, changing pitch, yaw, roll and focal length of cameras 104 to improve the alignment of the images; a phase difference calibrating by rolling as rotating and pitch/yaw as moving coordinates);
an overlap calibration step of calibrating, by an overlap calibration unit, the first and second area images whose phases have been calibrated in an overlap manner so that the first and second area images neighbor each other (paras. 0072, 0075, 0076, 0084, 0093, 0142-0146; after correcting lens distortion, changing pitch, yaw, roll and focal length of cameras 104 to improve the alignment of the images in the overlap region; overlap calibrating by changing focal length of cameras to zoom as changing size of the images and changing pitch/yaw/roll as moving the coordinates); and
a color calibration step of calibrating, by a color calibration unit, a color of the superimposed and calibrated first and second images (Fig. 3; paras. 0078, 0072; exposure correction 308 calibrating a color of the superimposed and calibrated images by matching exposure and colourimetry parameters of the cameras and correcting chromatic aberration of the superimposed and calibrated images).

Regarding claim 2, Gillard teaches the method of claim 1, wherein:
the distortion calibration step comprises calibrating, by the distortion calibration unit, wide-angle distortion of each of the first and second area images and then calibrating distance distortion (paras. 0068, 0084-0091, 0093; lens distortion correction correcting wide angle distortion and distance distortion of cameras 104), 

the overlap calibration step comprises adjusting, by the overlap calibration unit, a size of each of the first and second area images and then adjusting locations of the first and second area images so that the first and second area images are superimposed by moving the coordinates (paras. 0072, 0075, 0076, 0084, 0093, 0142-0146; after correcting lens distortion, changing pitch, yaw, roll and focal length of cameras 104 to improve the alignment of the images in the overlap region; overlap calibrating by changing focal length of cameras to zoom as changing size of the images and changing pitch/yaw/roll as moving the coordinates), and 
the color calibration step comprises calibrating, by the color calibration unit, brightness and chromatic aberration of the superimposed and calibrated overlap image (Fig. 3; paras. 0078, 0072; exposure correction 308 calibrating a color of the superimposed and calibrated images by matching exposure and colourimetry parameters of the cameras and correcting chromatic aberration of the superimposed and calibrated images).

Regarding claim 3, Gillard teaches the method of claim 1, wherein the photographing step further comprises a step of adjusting an angle formed by the first and second camera modules (paras. 0068, 0074-0076, 0100, 0142; adjusting yaw, pitch, focal length of the cameras adjusting an angle formed between the cameras).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard et al (US 20140300687) in view of Ogasahara (US 20110134262).
Regarding claim 4, Gillard teaches A method of providing a wide-angle image, comprising:
a photographing step of generating, by a first camera module, a first area image of a first area, generating, by a second camera module, a second area image of a second area neighboring a right of the first area, generating, by a third camera module, a third area image of a third area 
a distortion calibration step of calibrating, by a distortion calibration unit, distortion of each of the first, second, third and fourth area images (Fig. 3; paras. 0072, 0084, 0093; correcting lens distortion of images A and B before the aligning process by image alignment means 301);
a phase difference calibration step of calibrating, by a phase difference calibration unit, a phase difference of each of the first, second, third and fourth area images whose distortion has been 
an overlap calibration step of calibrating, by an overlap calibration unit, the first, second, third and fourth area images whose phases have been calibrated in an overlap manner so that the first, second, third and fourth area images neighbor each other (paras. 0072, 0075, 0076, 0084, 0093, 0142-0146; after correcting lens distortion, changing pitch, yaw, roll and focal length of cameras 104 to improve the alignment of the images in the overlap region; overlap calibrating by changing focal length of cameras to zoom as changing size of the images and changing pitch/yaw/roll as moving the coordinates); and
a color calibration step of calibrating, by a color calibration unit, a color of the superimposed and calibrated overlap image (Fig. 3; paras. 0078, 0072; exposure correction 308 calibrating a color of the superimposed and calibrated images by matching exposure and colourimetry parameters of the cameras and correcting chromatic aberration of the superimposed and calibrated images),
but fails to teach
generating, by a third camera module, a third area image of a third area neighboring a lower side of the first area, and generating, by a fourth camera module, a fourth area image of a fourth area neighboring a lower side of the second area and a right of the third area.
However, in the same field of endeavor Ogasahara teaches
generating, by a third camera module, a third area image of a third area neighboring a lower side of the first area, and generating, by a fourth camera module, a fourth area image of a fourth area neighboring a lower side of the second area and a right of the third area (Figs. 1-3; arranging a second row of cameras below the first row of cameras to cover more imaging area).


Regarding claim 5, the combination of Gillard and Ogasahara teaches everything as claimed in claim 4. In addition, Gillard teaches wherein:
the distortion calibration step comprises calibrating, by the distortion calibration unit, wide-angle distortion of each of the first, second, third and fourth area images and then calibrating distance distortion (paras. 0068, 0084-0091, 0093; lens distortion correction correcting wide angle distortion and distance distortion of cameras 104), 
the phase difference calibration step comprises extracting, by the phase difference calibration unit, a horizontal reference point of the first, second, third and fourth area images and then adjusting locations of the first, second, third and fourth area images by rotating and moving coordinates (Fig. 9; paras. 0072, 0074-0076, 0084, 0093, 0142-0146; after correcting lens distortion, changing pitch, yaw, roll and focal length of cameras 104 to improve the alignment of the images; a phase difference calibrating by rolling as rotating and pitch/yaw as moving coordinates), 
the overlap calibration step comprises adjusting, by the overlap calibration unit, a size of each of the first, second, third and fourth area images and then adjusting locations of the first, second, third and fourth area images so that the first, second, third and fourth area images are superimposed by moving the coordinates (paras. 0072, 0075, 0076, 0084, 0093, 0142-0146; after correcting lens distortion, changing pitch, yaw, roll and focal length of cameras 104 to improve the alignment of the images in the 
the color calibration step comprises adjusting, by the color calibration unit, brightness and chromatic aberration of the superimposed and calibrated overlap image (Fig. 3; paras. 0078, 0072; exposure correction 308 calibrating a color of the superimposed and calibrated images by matching exposure and colourimetry parameters of the cameras and correcting chromatic aberration of the superimposed and calibrated images).

Regarding claim 6, the combination of Gillard and Ogasahara teaches everything as claimed in claim 4. In addition, Gillard teaches wherein the photographing step further comprises a step of adjusting an angle formed between the first, second, third and fourth camera modules (paras. 0068, 0074-0076, 0100, 0142; adjusting yaw, pitch, focal length of the cameras adjusting an angle formed between the cameras).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard et al (US 20140300687) in view of Hsieh et al (US 20150373266).
Regarding claim 7, Gillard teaches A method of providing a wide-angle image, comprising:
a photographing step of generating, by a first camera module, a first area image of a first area, generating, by a second camera module, a second area image of a second area neighboring a right of the first area, generating, by a third camera module, a third area image of a third area 

a phase difference calibration step of calibrating, by a phase difference calibration unit, a phase difference of each of the first, second, third and fourth area images whose distortion has been calibrated (Fig. 9; paras. 0072, 0075, 0076, 0084, 0093, 0142-0146; after correcting lens distortion, changing pitch, yaw, roll and focal length of cameras 104 to improve the alignment of the images; a phase difference calibrating by rolling as rotating and pitch/yaw as moving coordinates);
an overlap calibration step of calibrating, by an overlap calibration unit, the first, second, third and fourth area images whose phases have been calibrated in an overlap manner so that the first, second, third and fourth area images neighbor each other (paras. 0072, 0075, 0076, 0084, 0093, 0142-0146; after correcting lens distortion, changing pitch, yaw, roll and focal length of cameras 104 to improve the alignment of the images in the overlap region; overlap calibrating by changing focal length of cameras to zoom as changing size of the images and changing pitch/yaw/roll as moving the coordinates); and
a color calibration step of calibrating, by a color calibration unit, a color of the superimposed and calibrated overlap image (Fig. 3; paras. 0078, 0072; exposure correction 308 calibrating a color of the superimposed and calibrated images by matching exposure and colourimetry parameters of the cameras and correcting chromatic aberration of the superimposed and calibrated images),
but fails to teach
generating, by a third camera module, a third area image of a third area which is an opposite side of the first area, and generating, by a fourth camera module, a fourth area image of a fourth area which is an opposite side of the second area and neighbors a left of the third area.
However, in the same field of endeavor Hsieh teaches

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Hsieh in Gillard to have generating, by a third camera module, a third area image of a third area which is an opposite side of the first area, and generating, by a fourth camera module, a fourth area image of a fourth area which is an opposite side of the second area and neighbors a left of the third area for arranging cameras on the opposite side to obtain 360 degree panoramic image yielding a predicted result.

Regarding claim 8, the combination of Gillard and Hsieh teaches everything as claimed in claim 7. In addition, Gillard teaches wherein:
the distortion calibration step comprises calibrating, by the distortion calibration unit, wide-angle distortion of each of the first, second, third and fourth area images and then calibrating distance distortion (paras. 0068, 0084-0091, 0093; lens distortion correction correcting wide angle distortion and distance distortion of cameras 104), 
the phase difference calibration step comprises extracting, by the phase difference calibration unit, a horizontal reference point of the first, second, third and fourth area images and then adjusting locations of the first, second, third and fourth area images by rotating and moving coordinates (Fig. 9; paras. 0072, 0074-0076, 0084, 0093, 0142-0146; after correcting lens distortion, changing pitch, yaw, roll and focal length of cameras 104 to improve the alignment of the images; a phase difference calibrating by rolling as rotating and pitch/yaw as moving coordinates), 

the color calibration step comprises adjusting, by the color calibration unit, brightness and chromatic aberration of the superimposed and calibrated overlap image (Fig. 3; paras. 0078, 0072; exposure correction 308 calibrating a color of the superimposed and calibrated images by matching exposure and colourimetry parameters of the cameras and correcting chromatic aberration of the superimposed and calibrated images).

Regarding claim 9, the combination of Gillard and Hsieh teaches everything as claimed in claim 7. In addition, Gillard teaches wherein the photographing step further comprises steps of:
adjusting an angle formed by the first and second camera modules; and adjusting an angle formed by the third and fourth camera modules (paras. 0068, 0074-0076, 0100, 0142; adjusting yaw, pitch, focal length of the cameras adjusting an angle formed between the cameras).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-9 of copending Application No. 17/050,460 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instance Application
Reference Application
[Claim 1] A method of providing a wide-angle image, comprising:
a photographing step of generating, by a first camera module, a first area image of a first area and generating, by a second camera module, a second area image of a second area neighboring the first area;
a distortion calibration step of calibrating, by a distortion calibration unit, distortion of each of the first and second area images;









an overlap calibration step of calibrating, by an overlap calibration unit, the first and second area images whose phases have been calibrated in an overlap manner so that the first and second area images neighbor each other; and
a color calibration step of calibrating, by a color calibration unit, a color of the superimposed and calibrated first and second images.

a second camera module generating a second area image of a second area neighboring the first area; and

a calibration processor calibrating distortion and a phase difference between the first and second area images and calibrating superimposition and color of the first and second area images whose phase differences have been calibrated.
[Claim 2] The system of claim 1, wherein the calibration processor comprises a distortion calibration unit calibrating the distortion of each of the first and second area images;



an overlap calibration unit calibrating the first and second area images whose phases have been calibrated in an overlap manner so that the first and second area images neighbor each other; and
a color calibration unit calibrating the color of the superimposed and calibrated overlap image.

the distortion calibration step comprises calibrating, by the distortion calibration unit, wide-angle distortion of each of the first and second area images and then calibrating distance distortion, 
the phase difference calibration step comprises extracting, by the phase difference calibration unit, a horizontal reference point of the first and second area images and then adjusting locations 
the overlap calibration step comprises adjusting, by the overlap calibration unit, a size of each of the first and second area images and then adjusting locations of the first and second area images so that the first and second area images are superimposed by moving the coordinates, and 
the color calibration step comprises calibrating, by the color calibration unit, brightness and chromatic aberration of the superimposed and calibrated overlap image.



the phase difference calibration unit extracts a horizontal reference point of the first and second area images and then adjusts locations of the first and second area images by rotating and moving coordinates, 


the overlap calibration unit adjusts a size of each of the first and second area images and then adjusts locations of the first and second area images so that the first and second area images overlap by moving the coordinates, and 


the color calibration unit calibrates brightness and chromatic aberration of the superimposed and calibrated overlap image.

a photographing step of generating, by a first camera module, a first area image of a first area, generating, by a second camera module, a second area image of a second area neighboring a right of the first area, generating, by a third camera module, 
a third area image of a third area neighboring a lower side of the first area, and generating, by a fourth camera module, 


a fourth area image of a fourth area neighboring a lower side of the second area and a right of the third area;










a distortion calibration step of calibrating, by a distortion calibration unit, distortion of each of the first, second, third and fourth area images;

a phase difference calibration step of calibrating, by a phase difference calibration unit, a phase difference of each of the first, second, third and fourth area images whose distortion has been calibrated;

a color calibration step of calibrating, by a color calibration unit, a color of the superimposed and calibrated overlap image.

a second camera module generating a second area image of a second area neighboring a right of the first area;


a third camera module generating a third area image of a third area neighboring a lower side of the first area or generating a third area image of 
a fourth camera module generating a fourth area image of a fourth area neighboring a lower side of the second area and a right of the third area or generating a fourth area image of a fourth area which is an opposite side of the second area and neighbors a left of the third area; and
a calibration processor calibrating distortion and a phase difference of each of the first, second, third and fourth area images and calibrating superimposition and color of the first, second, third and fourth area images whose phase differences have been calibrated.
[Claim 8] The system of claim 7, wherein the calibration processor comprises a distortion calibration unit calibrating the distortion of each of the first, second, third and fourth area images;
a phase difference calibration unit calibrating the phase difference of each of the first, second, third and fourth area images whose distortion has been calibrated;



a color calibration unit calibrating the color of the superimposed and calibrated overlap image.

the distortion calibration step comprises calibrating, by the distortion calibration unit, wide-angle distortion of each of the first, second, third and fourth area images and then calibrating distance distortion, 
the phase difference calibration step comprises extracting, by the phase difference calibration unit, a horizontal reference point of the first, second, third and fourth area images and then adjusting locations of the first, second, third and fourth area images by rotating and moving coordinates, 
the overlap calibration step comprises adjusting, by the overlap calibration unit, a size of 
the color calibration step comprises adjusting, by the color calibration unit, brightness and chromatic aberration of the superimposed and calibrated overlap image.


the phase difference calibration unit extracts a horizontal reference point of the first, second, third and fourth area images and then adjusts locations of the first, second, third and fourth area images by rotating and moving coordinates, 

the overlap calibration unit adjusts a size of each of the first, second, third and fourth area images and then adjusts locations of the first, 


the color calibration unit adjusts brightness and chromatic aberration of the superimposed and calibrated overlap image.

a photographing step of generating, by a first camera module, a first area image of a first area, generating, by a second camera module, a second area image of a second area neighboring a right of the first area, 
generating, by a third camera module, a third area image of a third area which is an opposite side of the first area, and 


generating, by a fourth camera module, a fourth area image of a fourth area which is an 









a distortion calibration step of calibrating, by a distortion calibration unit, distortion of each of the first, second, third and fourth area images;

a phase difference calibration step of calibrating, by a phase difference calibration unit, a phase difference of each of the first, second, third and fourth area images whose distortion has been calibrated;
an overlap calibration step of calibrating, by an overlap calibration unit, the first, second, third and fourth area images whose phases have been calibrated in an overlap manner so that the first, 
a color calibration step of calibrating, by a color calibration unit, a color of the superimposed and calibrated overlap image.

a second camera module generating a second area image of a second area neighboring a right of the first area;

a third camera module generating a third area image of a third area neighboring a lower side of the first area or generating a third area image of a third area which is an opposite side of the first area;
a fourth camera module generating a fourth area image of a fourth area neighboring a lower side of the second area and a right of the third 
a calibration processor calibrating distortion and a phase difference of each of the first, second, third and fourth area images and calibrating superimposition and color of the first, second, third and fourth area images whose phase differences have been calibrated.
[Claim 8] The system of claim 7, wherein the calibration processor comprises a distortion calibration unit calibrating the distortion of each of the first, second, third and fourth area images;

a phase difference calibration unit calibrating the phase difference of each of the first, second, third and fourth area images whose distortion has been calibrated;

an overlap calibration unit calibrating the first, second, third and fourth area images whose phases have been calibrated in an overlap 

a color calibration unit calibrating the color of the superimposed and calibrated overlap image.

the distortion calibration step comprises calibrating, by the distortion calibration unit, wide-angle distortion of each of the first, second, third and fourth area images and then calibrating distance distortion, 
the phase difference calibration step comprises extracting, by the phase difference calibration unit, a horizontal reference point of the first, second, third and fourth area images and then adjusting locations of the first, second, third and fourth area images by rotating and moving coordinates, 
the overlap calibration step comprises adjusting, by the overlap calibration unit, a size of each of the first, second, third and fourth area images and then adjusting locations of the first, second, third and fourth area images so that the 
the color calibration step comprises adjusting, by the color calibration unit, brightness and chromatic aberration of the superimposed and calibrated overlap image.


the phase difference calibration unit extracts a horizontal reference point of the first, second, third and fourth area images and then adjusts locations of the first, second, third and fourth area images by rotating and moving coordinates, 



the overlap calibration unit adjusts a size of each of the first, second, third and fourth area images and then adjusts locations of the first, second, third and fourth area images so that the 
the color calibration unit adjusts brightness and chromatic aberration of the superimposed and calibrated overlap image.


Claims 3, 6 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7 and 9 of copending Application No. 17/050,460 (reference application) in view of Gillard et al (US 20140300687). This is a provisional nonstatutory double patenting rejection.
Regarding claims 3, 6 and 9, claims of reference application teach everything as claimed in claims 1, 4 and 7, but fails to teach features of claims 3, 6 and 9. However, in the same field of endeavor Gillard teaches the features of claims 3, 6 and 9 as presented above in the art rejections. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Gillard in claims of reference application to have the features for improving the alignment of the images so that better panoramic image can be obtained yielding a predicted result.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al (US 20160360104) a method for producing a combined view from fisheye cameras.
Xiong et al (US 20130208081) correcting distortion and combine images.
Yu (US 20170061686), Marks et al (US 20160286137) perform translation, rotation and scaling to align images for combining.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696